Citation Nr: 1030022	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  04-28 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The Veteran had active service from October 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska 
in which the RO denied, in pertinent part, service connection for 
bilateral hearing loss.  

In an October 2005 decision, the Board denied the Veteran's claim 
of entitlement to service connection for bilateral hearing loss.  
The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In February 2007, 
the Court partially vacated and remanded the Board's October 2005 
decision in light of a Joint Motion to Remand (Joint Motion) 
submitted by the parties.  In March and September 2008, the Board 
remanded this case for further development consistent with the 
Joint Motion.  

In a March 2009 decision, the Board once again denied the 
Veteran's claim.  A February 2010 Joint Motion noted that the 
most recent VA examination, obtained in conjunction with the 
September 2008 remand, remained inadequate, as the examiner 
stated that the Veteran's hearing was not ratable at discharge 
(which is not a proper consideration where the only issue is 
whether current hearing loss had its onset in service), and 
because the examiner concluded that any hearing loss in service 
must have been temporary in nature, given that the Veteran's 
hearing was within normal limits at discharge (in violation of 
the Court's ruling in Hensley v. Brown, 5 Vet. App. 155, 157 
(1993)).  The Joint Motion stated that the Board should ensure 
that a new VA examination is provided.  As such, the Joint Motion 
moved that the March 2009 Board decision be vacated and remanded 
for action consistent with the foregoing.  The Joint Motion was 
granted via an Order dated February 24, 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

In this case, the Veteran claims that he suffers from hearing 
loss due to the presence of acoustic trauma during his period of 
active duty.  Although the Board regrets any further delay in 
adjudicating the Veteran's claim, pursuant to the duty to assist, 
his claim for entitlement to service connection for hearing loss 
must be remanded for further development.  

The U.S. Court of Appeals for Veterans Claims (Court) held that, 
in order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d) (2009).  With chronic 
diseases shown in service, subsequent manifestations of the same 
chronic disease at any later date, however, remote, are service 
connected.  See 38 C.F.R. § 3.303(b) (2009).  In addition, 
certain chronic diseases, such as sensorineural hearing loss, may 
be presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Board notes that hearing loss disability is defined by 
regulation.  For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 3.385 (2009).

In this case, the Veteran's service treatment records reflect 
that he underwent audiological testing on both entrance and 
separation examination.  On the entrance audiological evaluation 
in October 1968, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
--
25
LEFT
5
10
15
--
10

On the separation audiological evaluation in September 1970, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
30
30
LEFT
10
10
10
10
10

In November 2003, the Veteran submitted a service connection 
claim for bilateral hearing loss. In conjunction with his claim, 
the Veteran was afforded a VA audiological examination in March 
2004.  The examiner, Chief of the Audiology and Speech Pathology 
Department at a VA Medical Center (VAMC), reviewed the Veteran's 
claims file and reported that the Veteran's audiological 
evaluations performed upon enlistment and separation from service 
revealed normal hearing bilaterally.  The examiner also obtained 
a history from the Veteran, in which he reported that he was 
involved in combat and heavy weapons fire in service.

On the audiological evaluation, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
40
70
65
LEFT
15
10
20
15
45

The examiner reported that the Veteran's testing in the right ear 
revealed normal hearing in the low frequencies, with a mild to 
severe loss in the high frequencies.  Testing in the left ear 
revealed normal hearing in the low frequencies with a moderate 
loss in the high frequencies.  Utilizing the Maryland CNC word 
list, the Veteran had speech recognition scores of 94 percent in 
the right ear and 98 percent in the left ear.  The examiner 
diagnosed the Veteran as having a mild to severe high frequency 
sensorineural hearing loss.  She opined that since the Veteran's 
hearing was within normal limits upon separation from service, 
and therefore it was not likely the Veteran's hearing loss was 
precipitated by military noise exposure.

In March 2008, the Board remanded this case for a new VA 
audiological examination, including an audiogram and Maryland CNC 
speech recognition test.  The Board requested that an opinion 
should be obtained as to whether the Veteran's currently 
diagnosed bilateral hearing loss was at least as likely as not 
etiologically related to the Veteran's military service.  The 
Board requested that the examiner discuss pertinent evidence 
within the claims file affecting his or her medical opinion, to 
include the evidence referencing the diagnosis of "high 
frequency hearing loss" in the Veteran's September 1970 service 
separation examination and his report of exposure to heavy 
weapons fire during service.

In April 2008, the requested VA audiological examination was 
conducted.  The examiner noted the Veteran's in-service induction 
and separation evaluations.  The examiner indicated that the 
Veteran's hearing was within normal limits for rating purposes on 
separation.  The examiner further noted that the Veteran was 
exposed to combat noises and heavy weapons fire during the 
military.

Ultimately, the examiner opined that since the Veteran's hearing 
was within normal limits throughout his service career, it was 
not likely that the Veteran's current hearing loss was 
precipitated by military noise exposure.  It was explained that 
exposure to impulse sounds or continuous exposure can cause a 
temporary threshold shift which disappears in 16 to 48 hours 
after exposure to loud noise.  It was further noted that impulse 
sounds may also damage the structure of the inner ear resulting 
in an immediate hearing loss, and that continuous exposure to 
loud noises can also damage the structure of the hair cells 
resulting in hearing loss.  It was stated that, if the hearing 
loss does not recover completely from a temporary threshold 
shift, a permanent hearing loss exists.  In that instance, 
because the damage is done when exposed to noise, a normal 
audiogram subsequent to the noise exposure would verify the 
hearing had recovered without permanent loss.

In a September 2008 Remand decision, the Board noted that while a 
comprehensive opinion was provided, the audiologist made no 
reference or mention of the diagnosis of high frequency hearing 
loss, AU (bilateral), which was made on the separation 
examination.  In light of the foregoing, the Board remanded the 
case for an addendum opinion.  The examiner was requested to 
answer the following:

The examiner should specifically address the separation 
examination finding that the Veteran had high frequency 
hearing loss at separation as well as inservice exposure to 
heavy weapons fire.  The examiner should discuss the 
inservice finding of high frequency hearing loss and the 
inservice noise exposure in light of the inservice 
audiological findings and the current diagnosis of 
bilateral hearing loss.

The examiner should opine as to whether the Veteran's 
currently diagnosed bilateral hearing loss is at least as 
likely as not etiologically related to the Veteran's 
military service.  The Veteran's claims folder must be made 
available to the examiner for review in conjunction with 
the addendum opinion.  The examiner should provide a clear 
rationale and basis for all opinions expressed.

In November 2008, a medical addendum was provided by another 
audiologist.  She stated that the claims file was reviewed and 
discussed pertinent findings, including recent ear treatment 
records.  With regard to the requested inquiry, the examiner 
noted that the Veteran had noise exposure during military service 
from hearing weapon fire.  The service treatment records were 
reviewed.  It was noted that the entrance examination revealed 
normal hearing from .5-4 KHz, bilaterally, and that the 
separation examination revealed a mild hearing loss from 3-6 KHz 
in the right ear and normal hearing from .5-6 KHz in the left 
ear.  A November 1, 1968 medical note was also reviewed.  The 
findings from the entrance and separation audiograms were 
documented in the report.  The examiner stated that hearing was 
normal in the left ear at separation.  A comparison of the 
entrance and separation examination showed a 5 decibel threshold 
shift.  The mild hearing loss present at separation from service 
in the right ear was not considered ratable loss by VA rulings 
and there was no recorded, significant threshold shift between 
the entrance and separation examination, in either ear.  She 
opined that it was not as likely as not that the Veteran's 
current hearing loss was due to acoustic trauma during military 
service.

She further indicated that the current federal hearing 
conservation standards of the Occupational Health and Safety 
Administration (OSHA) state that a Standard Threshold Shift (STS) 
has occurred if hearing has shifted an average of 10 dB or more 
that 2, 3, or 4 KHz.  The current federal hearing conservation 
standards of the National Institute of Occupational Safety and 
Health (NIOSH) state that a STS has occurred if hearing has 
shifted an average of 15 dB at any frequency from .5-6 KHz.  The 
examiner indicated that exposure to either impulse sounds or 
continuous exposure can cause a temporary threshold shift which 
would disappear 16 to 48 hours after exposure to loud noise.  She 
also stated that impulse sounds may also damage the structure of 
the inner ear, resulting in an immediate hearing loss.  Moreover, 
she noted that continuous exposure to loud noise can also damage 
the structure of the hair cells resulting in hearing loss.  As 
stated in a prior VA examination, if the hearing does not recover 
completely from a temporary threshold shift, a permanent hearing 
loss exists.  According to the examiner, since the damage is done 
when exposed to noise, a normal audiogram subsequent to the noise 
exposure would verify that the hearing had recovered without 
permanent loss.  In this case, it was noted that additional noise 
exposure and aging since military service are likely contributing 
factors in the Veteran's hearing loss.

As noted in the introduction, a March 2009 Board decision denied 
the Veteran's claim based upon the most recent VA opinion.  
However, a February 2010 Joint Motion noted that the most recent 
VA examination, obtained in conjunction with the September 2008 
remand, remained inadequate, as the examiner stated that the 
Veteran's hearing was not ratable at discharge (which is not a 
proper consideration where the only issue is whether current 
hearing loss had its onset in service), and because the examiner 
concluded that any hearing loss in service must have been 
temporary in nature, given that the Veteran's hearing was within 
normal limits at discharge (in violation of the Court's ruling in 
Hensley v. Brown, 5 Vet. App. 155,157 (1993) (finding that the 
threshold for normal hearing is from 0 to 20 decibels, and that 
threshold levels above 20 decibels indicate at least some degree 
of hearing loss).  Pursuant to the duty to assist, an additional 
VA opinion is necessary in order to determine the Veteran's 
complete disability picture, to include an assessment of 
bilateral hearing disability, and to determine whether the 
Veteran's current symptoms of hearing loss are related to 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see 
also 38 C.F.R. § 3.159(c)(4) (2009) [a medical examination or 
opinion is necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim].  As this case presents certain medical questions 
which cannot be answered by the Board, an additional VA opinion 
must be provided.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (the Board is prohibited from exercising its own 
independent judgment to resolve medical questions).  

As three VA opinions in the case have been provided, and all have 
been deemed inadequate by the Court, the Board notes that the 
requested VA opinion must be consistent with the ruling in 
Hensley.  As such, the examiner must not rely on the fact 
that the Veteran's hearing was within "normal" limits for 
VA purposes, or non-ratable as per 38 C.F.R. §3.385, at 
the time of separation from service, when forming an 
opinion.  Moreover, the opinion must consider the guidance 
in Hensley, supra, that that the threshold for normal 
hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  If the 
aforementioned is the basis, or crux, or the examiner's 
rationale, the opinion would be inadequate on which to base a 
decision.  The examiner is directed to note the separation 
examination finding that the Veteran had high frequency hearing 
loss at separation, as well as the Veteran's claims of exposure 
to heavy weapons fire.  The examiner should further discuss the 
in-service finding of high frequency hearing loss, as well as the 
presence of in-service noise exposure, when forming an opinion as 
to the etiology of the Veteran's current diagnosis of bilateral 
hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a new VA 
audiological opinion with regard to the 
Veteran's claim for entitlement to bilateral 
hearing loss.  That opinion should note a 
review of the Veteran's service treatment 
records and prior VA examinations and 
opinions, to include audiograms and Maryland 
CNC speech recognition tests.  

The examiner must provide an opinion as to 
whether the Veteran's currently-diagnosed 
bilateral hearing loss is at least as likely 
as not etiologically-related to his military 
service.  The Veteran's claims folder must be 
made available to the examiner for review in 
conjunction with the examination.  The 
examiner should note in his or opinion 
that a review of the claims file was 
conducted, and must discuss pertinent 
evidence within the claims file, to 
include his October 1968 entrance 
audiogram, the diagnosis of "high 
frequency hearing loss" in the 
appellant's September 1970 service 
separation examination, his report of 
exposure to heavy weapons fire during 
service, and the prior VA examinations 
of record.  The examiner should provide 
a clear rationale and basis for all 
opinions expressed.  Further, the 
examiner must not rely on the fact that 
the Veteran's hearing was within 
"normal" limits for VA purposes, or 
non-ratable as per 38 C.F.R. §3.385, at 
the time of separation from service, as 
the basis for any opinion provided.  And, 
as to the Veteran's separation 
examination, the opinion must consider 
the guidance in Hensley, supra, that 
that the threshold for normal hearing is 
between 0 and 20 decibels and that 
higher thresholds show some degree of 
hearing loss. If no opinion can be rendered 
without resorting to pure speculation, the 
examiner should explain why this is not 
possible.

2.  When the development requested has been 
completed, the case should again be reviewed 
by the RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the appellant and his attorney 
should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


